Appeal by employer and her insurance carrier from an award of compensation made by the Workmen’s Compensation Board. The only issue raised is whether claimant was an independent contractor or an employee. Claimant was a carpenter, and was injured while engaged in removing some columns from the porch of the employer’s house. The board held that claimant was an employee. The testimony is such that conflicting inferences might be drawn and hence the decision of the board is final. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ.